DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Claims 15-17 and 19-20 remain canceled.
Applicant's arguments filed 9/29/2022 in response to Office Action 6/29/2022 have been fully considered but are not persuasive for at least the following reason:
Regarding claim 1, 
Applicant argues that the lid of prior art of record Hull is not removable (page 6, para 1). Examiner disagrees and points out that all Figures 1-6 of Hull show the lid to be removable. Examiner notes that removable means “capable of removing”.

Applicant argues that “a peripheral edge” of the lid of Hull is not “inwardly and beneath” the outer shell lip (page 6, para 2). Examiner disagrees and points to a peripheral edge of the lid of Hull. Please see a detailed analysis in the rejection below. 

Regarding what the examiner presumes to be claims 5-6 and 11-14, Applicant argues prior art of record Jobe recyclable material would destroy the plastic material Hull intended use (page 7, para 1) and that the examiner combined without thorough consideration of the modification (page 7, para 3). Examiner disagrees and points out that since the plastic container of Hull cited for claim 5 is disposable, and the recyclable material of Jobe is also disposable, the rejection is proper for claim 5 and for the dependent claims 6 and 11-14. In addition, examiner points out that consideration was taken without hindsight as plainly seen for claims 11-14. Please see the detailed analysis in the rejection below. 

Regarding what the examiner presumes to be claim 10, 
Applicant argues that the handle cited for the combination of Hull and Volin is not taught as a handle (page 7, para 5-7). In response to applicant's argument, examiner points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant argues that the cup holders of Volin are located to one side of the handle and not outwardly of the handle (page 8, para 3). Examiner points out that the Applicant’s perceived distinction in language results in the same broadest reasonable interpretation (i.e. the cup holders of Volin are located to a side and that is also outwardly from the handle; MPEP 2173.01(I)), and also by a cursory glance. Please see the detailed analysis in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20050035119 issued to Hull et al. (hereinafter “Hull”) in view of US Pub 20170101301 issued to Volin (hereinafter “Volin”). 

Regarding claim 1, Hull teaches a double-walled, slip fit disposable cooler (Fig 5, see annotated figure; with a liner and shell that is each formed as a single component [0003], disposable [0001], has both vertical and horizontal lip portions of the shell Fig 5, where the inner liner contacts the base of the shell, and lid sits around the shell) comprising: 
  a body (100, 10) comprising: 
  an outer shell (outside perimeter surface of 100) comprising a base (bottom surface 120), a plurality of support walls (side wall surfaces 130) coupled to the base, and an inner liner lip (opening edge 110) formed at distal ends of the plurality of support walls away from the base, the base and the plurality of support walls defining an interior cavity (recess 140) therein; and 
  an inner liner (liner 10) comprising 
    a base (bottom portion 20), a plurality of support walls (side walls 30) coupled to the base, and a lip (flange 70) extending substantially horizontally from the plurality of support walls at a distal end (upper wall edge 40) from the base, the base and the plurality of support walls defining an interior cavity (Inner cavity, annotated) therein and forming an opening (opening 50) at an upper terminus (wall edge 40) of the plurality of support walls, wherein the inner liner is removably disposed within the outer shell and the inner liner lip of the inner liner is set atop of and supported by a portion (a portion of the opening edge 110) of an outer shell lip ([0013] the portion of opening edge 110 that flange 70 goes across) of the outer shell and 
   wherein an air gap is formed between the inner liner and the outer shell once the inner liner is disposed within the outer shell ([0013] space between bottom 20 of the liner and bottom 120 of the container once liner is disposed within) and the inner liner lip of the inner liner is sitting atop and resting on a horizontal portion of the outer shell lip ([0011] and [0013] since flange 70 of the liner goes across the portion of 110 once disposed within and creates a space between wherein ice can fit therefore air, it is sitting and resting atop said portion of 110 (also see “rests” [0011]), wherein said portion 110 is horizontal because the container is a rectangular box shape and the peripheral liner edge 60 is level; in addition [0002] liner can precisely mimic container contours) of the outer shell; and 
  a lid (Lid, see examiner annotated Hull Figure 5, hereinafter “EAFH5”) removably positioned on the outer shell (EAFH5 shows lid capable of removal and positioned on the outer shell), and substantially covering the opening of the inner liner, and 
the lid having a peripheral edge that is positioned inwardly of and beneath the lip of the outer shell (EAFH5 shows the “fits inside” portion of the lid to have a peripheral edge positioned inwardly of and beneath the lip of 110), 

But does not explicitly teach that the lid has a handle with two indentations. 
Volin, however, teaches a cooler lid comprising two or more identical centrally formed indentations (Figure 5, compartments 124, wherein 124 is two identical indentations) that form a handle (wall, formed between 124 and 124 extends from a central location on the lid toward the roller handle 115). 

The purpose of a lid with a wall between two cavities is to separate the contents therein, and provide a structure for lifting portions of the lid by hand. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Hull with a handle with indentations as taught by Volin in order to better lift portions of the lid by hand, advantageously provide other angles access to the user, and provide more flexibility for dexterous gripping strategies for a wider variety of cooler users.


    PNG
    media_image1.png
    821
    641
    media_image1.png
    Greyscale

Examiner annotated Figure 5 of Hull.

Regarding claim 2, Hull further teaches one or more of the plurality of support walls (side walls 30, side wall surfaces 130) are continuously and seamlessly coupled (Fig 5 and [0003] thermoplastic material) to the base.

Regarding claim 3, Hull further teaches the outer shell (outside perimeter surface of 100) is fabricated as a single component (Fig 5 and [0003] thermoplastic material) and is continuous and seamless.

Regarding claim 4, Hull further teaches the inner liner (liner 10) is fabricated as a single component (Fig 5 and [0003] thermoplastic material) and is continuous and seamless.

Regarding claim 5, Hull further teaches at least one of the body and the lid (100, 10, Lid, EAFH5) are made entirely of a disposable ([0001] plastics may become stained or retain odors, that would cause them to be disposed of), biodegradable or recyclable material. 

Regarding claim 7, Hull further teaches the lid (Lid, EAFH5) is formed so as to fit inside the outer shell lip (fits inside, EAFH5) of the outer shell and cover the opening of the inner liner.

Regarding claim 8, Hull further teaches the lip (flange 70) of the inner liner extends outwardly away (flange 70 extends outwardly away) from the interior cavity of the inner liner lip and the outer shell lip of the outer shell comprises: a horizontal lip (level surface of a portion of opening edge 110) wall extending horizontally from the distal ends of each of the plurality of support walls of the outer shell and outwardly away from the interior cavity of the outer shell; and a vertical lip wall (vertical lip wall, EAFH5) extending vertically from an end of the horizontal lip wall.

Regarding claim 9, Hull further teaches the lid (Lid, EAFH5) is formed such that peripheral edge thereof is substantially flush (cited peripheral edge of rim on lid, see “fits inside”, EAFH5) with outer shell lip of the outer shell when the lid at least substantially covers the opening of the inner liner.

Regarding claim 10, Hull does not explicitly disclose an outer surface (outer surface of lid 150; Lid, EAFH5) of the lid (Lid, annotated) comprises one or more cup holders. 
Volin, however, teaches one or more cup holders (Fig 5, cup holder tray 128), and wherein the one or more cup holders are located outwardly relative to the peripheral edge from the handle (Fig 4, 128 shown located outwardly relative to the peripheral edge from the handle). 

The purpose of the lid having cup holders is to serve thirsty recipients open top drinks without a table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Hull with a cup holder as taught by Volin in order to hold prepared drinks conveniently at the ready to thirsty recipients.

Regarding claim 18, Hull further teaches the lid covers (when the lid folds down in Fig 5) and sits atop and around the outer shell lip (opening edge 110) of the outer shell.

Claims 6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hull as modified by Volin in further view of US Pub 20200102139 issued to Jobe (hereinafter “Jobe”). 
Regarding claim 6, Hull/Volin teaches the double-walled, slip fit disposable cooler has the disposable, biodegradable or recyclable material on the body, 
but lacks that the material is a pulp-based material. 
Jobe, however, teaches a pulp-based material (body is outer tub [0010] outer tub may be paper pulp or vegetable fiber pulp). The purpose of a pulp-based material is to be recycled or compostable to ASTM D6400 standard. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Hull to be pulp-based as taught by Jobe in order to get recycled or produce fertilizer.

Regarding claim 11, Hull/Volin teaches the double-walled, slip fit disposable cooler has the disposable, biodegradable or recyclable material, 
but lacks that the material is a pulp-based material derived from recycled paper. 
Jobe, however, teaches a pulp-based material derived from recycled paper ([0056] shredded paper filler). The purpose of a pulp-based material made from paper is to be biodegradable and decompose street-side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Hull to be recycled paper as taught by Jobe in order to biodegrade street-side and get recycled.

Regarding claim 12, Hull/Volin teaches the double-walled, slip fit disposable cooler has the disposable, biodegradable or recyclable material, 
but lacks that the material is a pulp-based material made with a combination of recycled paper and wax. 
Jobe, however, teaches a pulp-based material made with a combination of recycled paper and wax ([0056] shredded paper filler, and [0066] wax added in moisture barrier 182 to protect interior 114). The purpose of a pulp-based material made with a combination of paper and wax is to be biodegradable and decompose street-side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Hull to be recycled paper and wax as taught by Jobe in order to biodegrade street-side.

Regarding claim 13, Hull/Volin teaches the double-walled, slip fit disposable cooler has the disposable, biodegradable or recyclable material, 
but lacks that the material is a pulp-based material that includes a wax additive. 
Jobe, however, teaches a pulp-based material that includes a wax additive ([0066] wax added in moisture barrier 182 to protect interior 114). The purpose of a pulp-based material to include wax is to be water-resistant or water-repellant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Hull to include wax as taught by Jobe in order to be resistant to water.

Regarding claim 14, Hull/Volin teaches the double-walled, slip fit disposable cooler of claim 5, with a disposable, biodegradable or recyclable material, 
but lacks that the material is a pulp-based material that is compostable. 
Jobe, however, teaches a pulp-based material that is compostable ([0006] first sentence). The purpose of a compostable material is to be easily disposable street-side, decompose within 180 days, and be used as fertilizer per ASTM D6400. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Hull to be compostable as taught by Jobe in order to decompose and be used as fertilizer.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See prior attached PTO-892.
WO 2006007266 - cooler with lid spaced cupholders (Fig 10B, 61; Fig 10E, 62) 
DE 10146618 - thermal food insulation container with center handle on lid (Fig 1) wherein the lid is inwardly and beneath the container lip (Fig 2) 
DE 3020740 - heat insulated tray container has a lid with a peripheral edge below and inside the container lip (Fig 2) 
US 7451709 - cooler lid rests on a lip while a peripheral edge of the lid is inward and beneath the container outer lip (Fig 6, lid 14) 
US 8356712 - cooler lid rests beneath and inward of container lip (Figs 1-3) 
US 20050198992 - liner and lid (Fig 7c, liner 364, lid 34)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733